Citation Nr: 9901863	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fractures of the left third, fourth and fifth 
metacarpals.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to December 1945.

This appeal to the Board of Veterans Appeals (Board) stems 
from an April 1996 rating decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  That rating 
decision denied a compensable rating for residuals of 
fractures of the left third, fourth and fifth metacarpals.  A 
hearing was held in August 1997 before a hearing officer at 
the RO.  A transcript of that hearing is of record.


FINDING OF FACT

Residuals of fractures of the left third, fourth and fifth 
metacarpals are manifested by subjective complaints of pain; 
there is no objectively demonstrated limitation of motion of 
the joints of the affected fingers.


CONCLUSION OF LAW

A compensable rating for residuals of fractures of the left 
third, fourth and fifth metacarpals is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.31, 4.71a, Diagnostic Code 5222 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran, in April 
1943, sustained fractures of the left third, fourth and fifth 
metacarpals when he fell to the ground, striking the 
outstretched hand.  X-ray examination of the left hand 
revealed that fracture fragments were in good position.

Treatment records from the veterans private physician show 
that the veteran was examined in November 1995, complaining 
of progressive pain from an old fracture of the left hand.  
Clinical inspection disclosed left hand tenderness at the 
mid-shaft of the second, third and fourth metacarpals.  It 
was also noted that the veteran had bilateral Dupuytrens 
contractures.

A VA examination of the veterans hands was performed in 
February 1996.  The veteran complained of increasing episodes 
of sharp pain, over the past several years, in the region of 
the mid-metacarpal bones, especially the fifth metacarpal.  
He indicated that certain activities, particularly those 
involving gripping tools tightly, caused particular 
discomfort.  He remarked that he was not able to use an 
instrument such as a shovel because of hand pain.  On 
clinical inspection, the examiner found no evidence of 
palpable pain, currently, over the metacarpal bones, either 
in the volar aspect or dorsal aspect of the left hand.  The 
metacarpophalangeal joints and wrist joints bilaterally had 
good range of motion without discomfort.  

The examiner commented that the veteran had no limitation of 
the range of motion of the metacarpophalangeal joints, but 
complained of subjective discomfort, on an intermittent 
basis, over the region of the previous fracture; however, the 
reported pain was not elicited on the current examination.  
It was noted that the frequency of left hand discomfort at 
the fracture sites had apparently been increasing, and pain 
now accompanied tasks which the veteran had earlier performed 
without pain.  

A hearing was held in August 1997 before a hearing officer at 
the RO.  In testimony, the veteran pointed out that he 
experienced left hand pain when performing tasks such as 
gripping a snow shovel or garden tools.  He remarked that he 
could make a fist with both hands.  He stated that he was 
right-handed.


II.  Legal Analysis

The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  All pertinent evidence necessary for a 
decision on the merits of this claim has been obtained by the 
RO and no further development is required to comply with the 
duty to assist set forth in 38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 20 percent rating is warranted for favorable ankylosis of 
middle finger, ring finger and little finger of the major or 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (1998).  
Diagnostic Codes 5220, 5222 and 5223 are not pertinent in 
this case since they pertain, respectively, to favorable 
ankylosis of five digits of one hand, four digits of one 
hand, and two digits of one hand.  

(a)  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

It is alleged that a higher rating should be granted for 
residuals of fractures of the left third, fourth and fifth 
metacarpals.  In this regard, it is asserted that the veteran 
experiences increasing pain in the third, fourth and fifth 
fingers of the left hand when performing activities, such as 
shoveling snow and grasping gardening tools.  

A review of the record discloses that VA and private 
examiners in recent years have noted the veterans subjective 
discomfort at the sites of fractures of the third, fourth and 
fifth metacarpal bones.  However, the private physician did 
not make reference to any limitation of motion of the fingers 
of the veterans left hand.  Furthermore, the VA physician 
found that the veteran had good range of motion of the 
affected fingers and that pain, from an objective standpoint, 
did not accompany motion.  As well, the veteran acknowledged 
in testimony that he was capable of making a fist.  The 
ability to make a fist evidences that he is capable of 
reaching the left third, fourth and fifth fingers to the 
median transverse fold of the palm.  

The medical evidence establishes that the veteran does not 
have ankylosis (joint immobility) of any of the affected 
fingers.  However, residuals of finger injuries are rated 
under diagnostic codes for application to ankylosis of the 
fingers.  In this case, the pertinent diagnostic code, which 
encompasses favorable ankylosis of the middle, ring and 
little fingers, also provides for rating finger injuries on 
the basis of limitation of motion.  Here, there is no 
objective evidence of limitation of motion of the left third, 
fourth or fifth fingers.  Criteria for assignment of a 
compensable rating have not been satisfied.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of fractures of the left third, fourth and fifth 
metacarpals is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
